DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1c (more than three pumps), species 2b (blood pump system 210), species 3a (trans-valvular pump), species 4a (mixed-flow impeller), 4d (cannula 560), species 6a (cannula tip of figures 31-32), species 7b (catheter 214), species 8c (first pump embodiment of figure 77), and species 9c (second pump embodiment of figures 88-95) in the reply filed on 04/18/22 is acknowledged.
Claims 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/22.

Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Claims 3-4 refer to a “nonexpendable” portion. The Examiner believes this should read as “non-expandable” portion. 
Appropriate correction is required.

Drawings
The drawings are objected to because element “178” is used to stand for both “inlet cannula” and “radial multi-lumen cannula”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the catheter’s non-expandable (or nonexpendable) portion, the second expandable portion, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salahieh et al. (US 20190344001 A1) hereinafter known as Salahieh.
Regarding claim 1 Salahieh discloses a fluid pump system comprising:
a first pump assembly having a fluid inlet port, outlet port, and impeller (Annotated Figure 6a);
a second pump assembly having a fluid inlet port, outlet port and impeller (Annotated Figure 6a);
wherein the first pump and second pump are arranged collinearly in series along a longitudinal axis with the first pump proximal to the second pump (Annotated Figure 6a);
wherein the first and second pump operate simultaneously and flow functionally in parallel such that fluid exiting the outlet port of the first pump bypasses the inlet port of the second pump (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Salahieh discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, the two pumps are capable of operation functionally in parallel if desired, and fluid which exists the outlet 308 of pump 301’ is seen to flow parallel to and bypass the fluid flowing into pump 301).

    PNG
    media_image1.png
    343
    709
    media_image1.png
    Greyscale

Regarding claim 2 Salahieh discloses the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses a catheter configured to deliver the first and second pump assemblies to a target site (this is stated as a “functional limitation” of the catheter (see explanation above). See also [0101] and [0103] a catheter is able to deliver the pump mechanisms; Abstract indicates the catheter delivers the pumps intravascularly).
Regarding claim 3 Salahieh discloses the pump system of claim 2 substantially as is claimed,
wherein Salahieh further discloses the catheter has a proximal end and distal end, wherein the distal end has a first, non-expandable portion (Figure 6a item 313; the disclosure of Salahieh doesn’t discuss the body 313 as being expandable. However, Figure 6a and [0110] clearly show/describe the pump occupying all of the body of 313, and the pump wouldn’t work if the body expanded from this configuration) and a second, expandable portion (Figure 6a item 311 ([0110] expandable side lumen)). 
Regarding claim 5 Salahieh discloses the pump system of claim 2 substantially as is claimed,
wherein Salahieh further discloses the catheter has a distal end comprising a cannula (Figure 6a item 311).
Regarding claim 6 Salahieh discloses the pump system of claim 5 substantially as is claimed,
wherein Salahieh further discloses the cannula has an expandable body ([0110] the side lumen 311 is expandable) and an internal space (shown in figure 6a), and is configured to be expandable from a first collapsed configuration in which the expandable body occupies the internal space to a second, expanded position wherein the expandable body increase the volume of the internal space (This is stated as a “functional limitation” of the cannula (see explanation above). See also [0110] and Figure 6a-b the cannula body expands from delivery to provide a conduit with increased volume as compared to that of the catheter itself).
Regarding claims 14-15 Salahieh discloses the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses a motor assembly ([0027]) and a drive cable ([0025]), 
wherein the drive cable is rotatably connected to the motor assembly and the first and second pumps’ impellers ([0025]; regarding the functional limitation of the drive cable being “rotatably connected” to the motor and pumps, the Examiner notes this would be inherent, inasmuch as the drive cable would fail to work in a matter of seconds if it were not rotatably connected as is claimed).
Regarding claim 16 Salahieh discloses the pump system of claim 14 substantially as is claimed,
wherein Salahieh further discloses an interpump drive cable connected to the impeller of the first and second pumps (Figure 9 item 603).
Regarding claim 17 Salahieh discloses the pump system of claim 14 substantially as is claimed,
wherein Salahieh further discloses activating the motor assembly causes the first and second pump to operate simultaneously (this is stated as a “functional limitation” of the motor assembly (see explanation above). The Examiner notes that if both motors within the motor assembly are activated the first and second pumps are capable of operating simultaneously.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as is applied above in view of Heuring et al. (US 20140128659 A1) hereinafter known as Heuring, further in view of Pfeffer et al. (US 20090093764 A1) hereinafter known as Pfeffer.
Regarding claim 4 Salahieh discloses the pump system of claim 3 substantially as is claimed,
wherein Salahieh further discloses the first pump assembly is configured for placement in the first non-expandable portion (this is stated as an “intended use” of the first pump (See explanation above). See also Figure 6a which shows the pump located in body 313). 
As regards the requirement for the second pump to be configured for placement within the second expandable portion, the Examiner notes that this is also stated as an “intended use” of the second pump which is distinct from stating that the pump is disposed in the second expandable portion. The Examiner notes first that the second pump would be capable of being placed within the second expandable portion if desired, since an expandable portion would be considered capable of expanding to receive the pump. Alternatively however, the Examiner refers to Heuring who teaches that strictly parallel-flow pumps can be desired in intravascular blood pumps ([0034], [0078], [0156]), which would indicate to the person of ordinary skill that the second pump would obviously be modifiable to be capable of positioning within the second expandable portion of Salahieh, and further to Pfeffer who teaches that blood pumps are known to be capable of compression/expansion ([0025]).  Salahieh, ***, and Pfeffer are involved in the same field of endeavor, namely intravascular blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh by having the second pump locatable within the compressible/expandable portion in order to have the pump capable of providing only parallel flow, desirable to create specific blood flow augmentation or other specific perfusion enhancements to target specific vessels (Heuring [0078]). The modification further in view of Pfeffer ensures the pump impeller is compressible for placement therein. 
Regarding claim 10 Salahieh discloses the pump system of claim 5 substantially as is claimed,
but is silent with regards to the second pump being positioned within the cannula.
However, regarding claim 10 see the rejection to claim 4 above.
Regarding claim 11 the Salahieh Heuring Pfeffer Combination teaches the pump system of claim 10 substantially as is claimed,
wherein the Combination further teaches the second pump is positioned within the cannula in the volume of internal space previously occupied by the collapsed cannula body (see the explanation/rejection to claim 4 above: the combination results in the second pump being positioned within the cannula in a compressed configuration and then the second pump, when expanded, occupies the previously collapsed space).

Claims 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as is applied above in view of Del Toro (US 5733267 A).
Regarding claims 5, 10, and 12 Salahieh discloses the pump system of claim 2 substantially as is claimed,
but is silent with regards to the catheter having a distal end comprising a cannula,
the second pump being positioned within a cannula, and 
the cannula being configured to be positioned within the target site and then the first and second pumps are configured to be introduced to the target site through the catheter thereafter.
However, regarding claims 5, 10, and 12 Del Toro teaches a catheter with a distal end comprising a cannula with a (medical device) positioned therein (Abstract, inner shaft), and the cannula being configured to be positioned within the target site and then the (medical device) is configured to be introduced to the target site through the catheter thereafter (Abstract: the medical devices aren’t considered delivered/introduced to the target site until the middle sheath pulls back and allows the device to be deposited at the target site. Salahieh and Del Toro are involved in the same field of endeavor, namely delivery of intravascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh to include a cannula which can be positioned before the medical devices (pumps) are introduced/deployed, in order to ensure accurate placement of the medical device (pumps).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as is applied above in view of Bolling et al. (US 20050085683 A1) hereinafter known as Bolling.
Regarding claim 7 Salahieh discloses the pump system of claim 5 substantially as is claimed,
wherein Salahieh further discloses the cannula has a distal end with at least one inlet port (Annotated Figure 6a) and a proximal end having an outlet port (Figure 6a the outlet of the cannula is coextensive with the first pump outlet,
but is silent with regards to the cannula having two outlets.
However, regarding claim 7 Bolling teaches a cannula can include two outlets (Figure 3 item 152a, b). Salahieh and Bolling are involved in the same field of endeavor, namely intravascular blood pump systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh so that the cannula has more than one outlet such as is taught by Bolling in order to allow the cannula to supply blood downstream of the pump to distinct vessels, which might be desirable due to damaged vasculature or circulation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Bolling and Del Toro as is applied above.
Regarding claim 9 the Salahieh Bolling Combination teaches the pump system of claim 7 substantially as is claimed,
but is silent with regards to the cannula having a single lumen extending proximally from the inlet port of the cannula which is configured to supply fluid to the inlet ports of the first and second pumps. 
However, regarding claim 9 Del Toro teaches that it is known to include both a catheter and cannula (Abstract: inner, outer concentric catheters) which are co-extensive/concentric. Salahieh and Del Toro are involved in the same field of endeavor, namely delivery of intravascular medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh so that it included concentrically positioned cannulae/catheters (which would indicate the cannula include a single lumen which is positioned around the pumps of Salahieh and their inlet ports which receive supplied fluid), in order to ensure accurate placement of the medical device (pumps) by allowing the positioning before delivery and withdrawal of a delivery catheter. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as is applied above.
Regarding claim 13 Salahieh discloses the pump system of claim 1 substantially as is claimed,
but is silent with regards to there being a third pump assembly.
However, regarding claim 13 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include any number of additional, collinearly arranged pumps with the same type of arrangement as the first/second pumps as Salahieh discloses since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Since Salahieh already discloses more than one pump assembly which are collinearly arranged along a longitudinal axis which include non-common inlets, outlets, and impellers, wherein the fluid flowing through one can bypass the inlet of the other (see rejection/explanation to claim 1 above), the addition of a third pump constitutes a mere duplication of the working parts of the pump of Salahieh.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as is applied above in view of Peters et al. (US 20140187852 A1) hereinafter known as Peters.
Regarding claims 18-19 Salahieh discloses the pump system of claim 1 substantially as is claimed,
wherein Salahieh further discloses the first and second pump comprises at least one bearing interfacing with the impeller ([0027]-[0029]),
but is silent with regards to whether or not these beaings are hydrodynamic.
However, regarding claims 18-19 Peters teaches that blood pumps are known to use hydrodynamic bearings ([0005]). Salahieh and Peters are involved in the same field of endeavor, namely blood pumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Salahieh by using hydrodynamic bearings such as is taught by Peters in order to relieve the possibility that mechanical bearings might cause hemolysis during use, thus improving safety for the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/18/22